Woodward, J.:
The petitioner,'as one of the executors of the last will and testament of the late John H. Dimon, moved this court at Special Term to compel the respondent to pay over to her certain sums of money alleged to have been improperly retained by him as attorney for the executors. The learned court, upon the reading of the affidavits *522submitted, reached the conclusion that the motion should be denied, and an order was entered accordingly. The petitioner appeals.
The respondent is an attorney and counselor of this court, and while it is not to be doubted that the court has power, in a proper case, to take summary action in behalf Of a wronged client, this power ■ should always be exercised with great prudence and caution, and a sedulous regard for the rights of the client on the one hand and of the attorney on the other. It is not an absolute right that the client has to invoke this severe and summary remedy against the attorney, but one always subject to discretion. It is for the court to say when and under what circumstances it will entertain such proceedings against its officers,'upon the application of the client, and a refusal to proceed in that way is not the denial of . any legal right, {Sohell v. Mayor, 128 U. T. 67, 69, and authorities there cited.) An examination of the matter now before us does not lead us to conclude that the discretion reposed in the court at Special Term was improperly exercised.
. The order appealed from should be affirmed, with costs.
All concurred.
Order affirmed, with ten dollars costs and disbursements.